Exhibit 10.1

FORM OF AMENDMENT NO. 1 TO THE

SECURITIES PURCHASE AGREEMENT

                , 2016

EnteroMedics Inc., a Delaware corporation (the “Company”), and the undersigned
investor (the “Investor”), together with certain other Investors listed on the
Schedule of Buyers attached thereto (individually, a “Buyer” and collectively,
the “Buyers”), are parties to that certain Securities Purchase Agreement dated
November 4, 2015 (the “Original Agreement”). All capitalized terms not defined
herein shall have the meanings ascribed to them in the Original Agreement.
Effective as of the time the Required Holders shall have entered into an
amendment to the Original Agreement in the form of this Amendment No. 1 with the
Company (other than with respect to the identity of such Buyer and any
provisions with respect to legal fees reimbursement) (such other agreements, the
“Other Amendment Agreements” and together with this Amendment No. 1, the
“Amendment Agreements”), the parties, intending to be legally bound, hereby
amend the Original Agreement as follows:

 

1. Amendment to Recitals. The amount “$12,500,000” in Recital E of the Original
Agreement is hereby amended and restated as “$6,250,000”. Recital F of the
Original Agreement is hereby re-designated as Recital G and new Recital F shown
below shall be inserted after Recital E in the Original Agreement:

“F. Each Buyer wishes to purchase, and the Company wishes to sell, upon the
terms and conditions stated in this Agreement, at the Fourth Closing (as defined
below): (i) a Note in the aggregate original principal amount set forth opposite
such Buyer’s name in column (5) on the Schedule of Buyers (which aggregate
principal amount for all Buyers shall not exceed $6,250,000)(each, a “Fourth
Note”, and collectively, the “Fourth Notes”)(as converted, collectively, the
“Fourth Conversion Shares”) and (ii) a Warrant to initially acquire up to that
aggregate number of additional shares of Common Stock set forth opposite such
Buyer’s name in column (6) on the Schedule of Warrants (the “Fourth Warrants”)
(as exercised, collectively, the “Fourth Warrant Shares”).”

 

2. Amendment to Section 1(a). The following shall be inserted as
Section 1(a)(iv) in the Original Agreement:

“(iv) Fourth Closing. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6(d) and 7(d) below, the Company shall issue and sell to
each Buyer, and each Buyer severally, but not jointly, shall purchase from the
Company on the Fourth Closing Date (as defined below) a Fourth Note in the
original principal amount as is set forth opposite such Buyer’s name in column
(5) on the Schedule of Buyers along with Fourth Warrants to initially acquire up
to that aggregate number of Fourth Warrant Shares as is set forth opposite such
Buyer’s name in column (6) on the Schedule of Warrants (the “Fourth Closing”).

 

3. Amendment to Section 1(b)(iii). Section 1(b)(iii) of the Original Agreement
is hereby amended and restated as follows:



--------------------------------------------------------------------------------

“(iii) Third Closing. The date and time of the Third Closing (the “Third Closing
Date,”) shall be on or before                     , 2016 at 10:00 a.m., New York
time, subject to the satisfaction or waiver of the conditions to the Third
Closing set forth in Section 6(c) and Section 7(c) below (or such other date as
is mutually agreed to by the Company and each Buyer), as evidenced by a written
notice by the Company to each Buyer as of the Third Closing Date (or by such
Buyer to the Company, if the Company fails to timely deliver such notice) (as
applicable, the “Third Closing Notice”). For the avoidance of doubt, (x) the
Company shall not be entitled to effect a Third Closing if the Stockholder
Approval Date has not occurred or if on the Third Closing Date there is an
Equity Conditions Failure (as defined in the First Notes) (unless such Equity
Conditions Failure has been waived in writing by the Buyers) and (y) if some,
but not all, of the Buyers waive an applicable Equity Conditions Failure or
other condition to the Third Closing, the Third Closing shall occur solely with
respect to such waiving Buyers.”

 

4. Amendment to Section 1(b). The following shall be inserted as
Section 1(b)(iv) in the Original Agreement:

“(iv) Fourth Closing. The date and time of the Fourth Closing (the “Fourth
Closing Date,” and together with the First Closing Date, the Second Closing
Date, and the Third Closing Date, each, a “Closing Date”) shall be on the
sixtieth (60th) calendar day after the Third Closing Date (or, if such date is
not a Trading Day, the immediately succeeding Trading Day), subject to the
satisfaction or waiver of the conditions to the Fourth Closing set forth in
Section 6(d) and Section 7(d) below (or such other date as is mutually agreed to
by the Company and each Buyer), as evidenced by a written notice by the Company
to each Buyer at least three (3) Business Days prior to such Fourth Closing Date
(or by such Buyer to the Company, if the Company fails to timely deliver such
notice) (as applicable, the “Fourth Closing Notice”). For the avoidance of
doubt, (x) the Company shall not be entitled to effect a Fourth Closing if on
the Fourth Closing Date there is an Equity Conditions Failure (as defined in the
First Notes) (unless such Equity Conditions Failure has been waived in writing
by the Buyers) and (y) if some, but not all, of the Buyers waive an applicable
Equity Conditions Failure or other condition to the Fourth Closing, the Fourth
Closing shall occur solely with respect to such waiving Buyers. If the Fourth
Closing has not occurred on or prior to August 15, 2016, no Fourth Closing shall
occur hereunder.”

 

5. Amendment to Section 1(c)(iii). Section 1(c)(iii) of the Original Agreement
is hereby amended and restated as follows:

“(iii) Third Purchase Price. The aggregate purchase price for the Third Notes
and the Third Warrants to be purchased by each Buyer at the Third Closing (the
“Third Purchase Price”) shall be the amount set forth opposite such Buyer’s name
in column (8) on the Schedule of Buyers.”

 

6. Amendment to Section 1(c). The following shall be inserted as
Section 1(c)(iv) in the Original Agreement:

 

2



--------------------------------------------------------------------------------

“(iv) Fourth Purchase Price. The aggregate purchase price for the Fourth Notes
and the Fourth Warrants to be purchased by each Buyer at the Fourth Closing (the
“Fourth Purchase Price”, and together with the First Purchase Price, the Second
Purchase Price, and the Fourth Purchase Price, the “Purchase Price”) shall be
the amount set forth opposite such Buyer’s name in column (9) on the Schedule of
Buyers.”

 

7. Amendment to Section 1(d). The following shall be inserted as
Section 1(d)(iv) in the Original Agreement:

“(iv) On the Fourth Closing Date, (A) each Buyer shall pay its respective Fourth
Purchase Price (less, in the case of CVI, the amounts withheld pursuant to
Section 4(j)) to the Company for the Fourth Notes and the Fourth Warrants to be
issued and sold to such Buyer at the Fourth Closing, by wire transfer of
immediately available funds in accordance with the Fourth Flow of Funds Letter
(as defined below) and (B) the Company shall deliver to each Buyer (x) a Fourth
Note in the aggregate original principal amount as is set forth opposite such
Buyer’s name in column (9) of the Schedule of Buyers, and (y) a Fourth Warrant
pursuant to which such Buyer shall have the right to initially acquire up to
such aggregate number of Fourth Warrant Shares as is set forth opposite such
Buyer’s name in column (6) of the Schedule of Warrants, in each case, duly
executed on behalf of the Company and registered in the name of such Buyer or
its designee.”

 

8. Amendment to Section 4(l)(i). Section 4(l)(i) of the Original Agreement is
hereby amended and restated as follows:

“(i) Disclosure of Transaction. The Company shall, on or before 9:30 a.m., New
York time, on the first (1st) Business Day after the date of this Agreement,
issue a press release (the “First Press Release”) reasonably acceptable to the
Buyers disclosing all the material terms of the transactions contemplated by the
Transaction Documents. On or before 9:30 a.m., New York time, on the first
(1st) Business Day after the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), the form of
Notes and the form of the Warrants) (including all attachments, the “First 8-K
Filing”). From and after the filing of the First 8-K Filing (but prior to the
delivery of a Second Closing Notice to the Buyers), the Company shall have
disclosed all material, non-public information (if any) provided to any of the
Buyers by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. On or before 9:30 a.m., New York
time, on the first (1st) Business Day after the date the Company delivers a
Second Closing Notice to the Buyers, the Company shall either issue an
additional press release (the “Second Press Release”) or file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by the Transaction Documents in the form required by the 1934 Act (the “Second
8-K Filing”). From and after the filing of the Second Press Release or Second
8-K Filing, as applicable, (but prior to the delivery of a Third Closing Notice
to the Buyers) the Company shall

 

3



--------------------------------------------------------------------------------

have disclosed all material, non-public information (if any) provided to any of
the Buyers by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. On or before 9:30 a.m., New York
time, on the first (1st) Business Day after the date the Company delivers a
Third Closing Notice to the Buyers, the Company shall either issue an additional
press release (the “Third Press Release”) or file a Current Report on Form 8 K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act (the “Third 8-K
Filing”). From and after the filing of the Third Press Release or Third 8-K
Filing, as applicable, (but prior to the delivery of a Fourth Closing Notice to
the Buyers) the Company shall have disclosed all material, non-public
information (if any) provided to any of the Buyers by the Company or any of its
Subsidiaries or any of their respective officers, directors, employees or agents
in connection with the transactions contemplated by the Transaction Documents.
On or before 9:30 a.m., New York time, on the first (1st) Business Day after the
date the Company delivers a Fourth Closing Notice to the Buyers, the Company
shall either issue an additional press release (the “Fourth Press Release”, and
together with the First Press Release, the Second Press Release and the Third
Press Release, the “Press Releases”) or file a Current Report on Form 8 K
describing all the material terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act (the “Fourth 8-K
Filing”, and together with the First 8-K Filing, the Second 8-K Filing, and the
Third 8-K Filing the “8-K Filings”). From and after the filing of the Fourth
Press Release or Fourth 8-K Filing, as applicable, the Company shall have
disclosed all material, non-public information (if any) provided to any of the
Buyers by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. In addition, effective upon the
filing of each of the 8-K Filings (or Press Releases, as applicable), the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Buyers or any
of their affiliates, on the other hand, shall terminate.”

 

9. Amendment to Section 6. The following shall be inserted as Section 6(d) in
the Original Agreement:

“(d) The obligation of the Company hereunder to issue and sell the Fourth Notes
and the related Fourth Warrants to each Buyer at the Fourth Closing is subject
to the satisfaction, at or before the Fourth Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

(i) Such Buyer shall have executed each of the other Transaction Documents to
which it is a party and delivered the same to the Company.

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of any Buyer, the amounts withheld pursuant to
Section

 

4



--------------------------------------------------------------------------------

4(j)) for the Fourth Note and the related Fourth Warrants being purchased by
such Buyer at the Fourth Closing by wire transfer of immediately available funds
in accordance with the Fourth Flow of Funds Letter.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Fourth Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Fourth Closing Date.

(iv) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.

(v) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.

(vi) The Stockholder Approval Date shall have occurred.”

 

10. Amendment to Section 7. The following shall be inserted as Section 7(d) in
the Original Agreement:

“(d) The obligation of each Buyer hereunder to purchase its Fourth Note and its
related Fourth Warrants at the Fourth Closing is subject to the satisfaction, at
or before the Fourth Closing Date, of each of the following conditions, provided
that these conditions are for each Buyer’s sole benefit and may be waived by
such Buyer at any time in its sole discretion by providing the Company with
prior written notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer each of the
Transaction Documents and the Company shall have duly executed and delivered to
such Buyer Fourth Note (in such original principal amount as is set forth across
from such Buyer’s name in column (6) of the Schedule of Buyers) together with
the related Fourth Warrants (initially for such aggregate number of Fourth
Warrant Shares as is set forth across from such Buyer’s name in column (6) of
the Schedule of Warrants) being purchased by such Buyer at the Fourth Closing
pursuant to this Agreement.

(ii) Such Buyer shall have received the opinion of Dorsey & Whitney LLP, the
Company’s counsel, dated as of the Fourth Closing Date, in the form acceptable
to such Buyer.

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form acceptable to such Buyer, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

 

5



--------------------------------------------------------------------------------

(iv) The Company shall have delivered to such Buyer a certificate evidencing the
formation and good standing of the Company in such entity’s jurisdiction of
formation issued by the Secretary of State (or comparable office) of such
jurisdiction of formation as of a date within ten (10) days of the Fourth
Closing Date.

(v) The Company shall have delivered to such Buyer a certificate evidencing the
Company’s qualification as a foreign corporation and good standing issued by the
Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify, as of a date within ten
(10) days of the Fourth Closing Date.

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Delaware Secretary of State
within ten (10) days of the Fourth Closing Date.

(vii) The Company shall have delivered to such Buyer a certificate, in the form
acceptable to such Buyer, executed by the Secretary of the Company and dated as
of the Fourth Closing Date, as to (i) the resolutions consistent with
Section 3(b) as adopted by the Company’s board of directors in a form reasonably
acceptable to such Buyer, (ii) the Certificate of Incorporation of the Company
and (iii) the Bylaws of the Company, each as in effect at the Fourth Closing.

(viii) The representations and warranties of the Company shall be true and
correct in all material respects (other than representations and warranties
qualified by Material Adverse Effect or materiality, which shall be true and
correct in all respects) as of the date when made and as of the Fourth Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date) and the Company shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Fourth Closing Date. Such Buyer shall have received a
certificate, duly executed by the Chief Executive Officer or Chief Financial
Officer of the Company, dated as of the Fourth Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by such Buyer
in the form acceptable to such Buyer.

(ix) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding on
the Third Closing Date immediately prior to the Fourth Closing.

(x) The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Fourth Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened (except as disclosed in the SEC Documents prior to the date
hereof), as of the Fourth Closing Date, either (I) in writing by the SEC or the
Principal Market or (II) by falling below the minimum maintenance requirements
of the Principal Market.

 

6



--------------------------------------------------------------------------------

(xi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.

(xii) No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(xiii) Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.

(xiv) The Company shall have obtained approval of the Principal Market to list
or designate for quotation (as the case may be) the Conversion Shares and the
Warrant Shares.

(xv) Within two (2) Business Days prior to the Fourth Closing, the Company shall
have delivered or caused to be delivered to each Buyer certified copies of
requests for copies of information on Form UCC-11, listing all effective
financing statements which name as debtor the Company or any of its Subsidiaries
and the results of searches for any tax Lien and judgment Lien filed against
such Person or its property, which results, except as otherwise agreed to in
writing by the Buyers, shall not show any such Liens.

(xvi) Such Buyer shall have received a letter on the letterhead of the Company,
duly executed by the Chief Financial Officer or Controller of the Company,
setting forth the wire amounts of each Buyer and the wire transfer instructions
of the Company (the “Fourth Flow of Funds Letter”).

(xvii) From the date hereof to the Fourth Closing Date, (i) trading in the
Common Stock shall not have been suspended by the SEC or the Principal Market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to the Fourth Closing), and,
(ii) at any time prior to the Fourth Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on the Principal Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of each Buyer, makes it
impracticable or inadvisable to purchase the Securities at the Fourth Closing

(xviii) The Registration Statement shall be effective and available for the
issuance and sale of the Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.

(xix) The Second and Third Closing Date shall have occurred.

 

7



--------------------------------------------------------------------------------

(xx) The Stockholder Approval Date shall have occurred.

(xxi) No Equity Conditions Failure (as defined in the First Notes) exists.

(xxii) The Company and its Subsidiaries shall have delivered to such Buyer such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Buyer or its counsel may reasonably
request.”

 

11. Amendment to Section 9(e). The following clause is inserted after the final
parentheses at the end of the final sentence of Section 9(e).

“, or, if on or prior to the Fourth Closing Date, with respect to any waiver or
amendment related to the Fourth Closing)”

 

12. Amendment to Schedules. The Schedule of Buyers and the Schedule of Warrants
are hereby amended and restated as set forth in Appendix A hereto.

 

13. Entire Agreement; Amendment; Severability. This Amendment No. 1 together
with the Original Agreement constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. All
references in the Original Agreement to the “Agreement” shall mean the Original
Agreement as amended by this Amendment No. 1; provided, however, that all
references to “date of this Agreement” in the Original Agreement shall continue
to refer to the date of the Original Agreement, and the reference to “time of
execution of this Agreement” set forth in Section 13(a) shall continue to refer
to the time of execution of the Original Agreement.

 

14.

Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of Amendment No.1 shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Amendment No.1 and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Nothing contained herein shall be deemed or operate to preclude any
Buyer from bringing suit or taking other legal action against the Company in any
other

 

8



--------------------------------------------------------------------------------

jurisdiction to collect on the Company’s obligations to such Buyer or to enforce
a judgment or other court ruling in favor of such Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AMENDMENT
NO.1, ANY OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.

 

15. Counterparts. This Amendment No.1 may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

16. Waiver of Equity Conditions Failure. The Investor hereby waives its right
not to participate in the Third Closing due to any Equity Condition Failure in
effect as of the date of such Closing described on Schedule 16 attached hereto.

 

17. Most Favored Nation. The Company hereby represents and warrants as of the
date hereof and covenants and agrees from and after the date hereof that none of
the terms offered to any Buyer with respect to any consent, release, amendment,
settlement or waiver relating to the terms, conditions and transactions
contemplated by the Original Agreement, as amended (each a “Settlement
Document”), is or will be more favorable to such Buyer than those of the
Investor and this Amendment Agreement. If, and whenever on or after the date
hereof, the Company enters into a Settlement Document, then (i) the Company
shall provide notice thereof to the Investor immediately following the
occurrence thereof and (ii) the terms and conditions of this Amendment Agreement
shall be, without any further action by the Investor or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Investor shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Settlement
Document, provided that upon written notice to the Company at any time the
Investor may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in this
Amendment Agreement shall apply to the Investor as it was in effect immediately
prior to such amendment or modification as if such amendment or modification
never occurred with respect to the Investor. The provisions of this Section 17
shall apply similarly and equally to each Settlement Document.

 

18.

Independent Nature of Buyers’ Obligations and Rights. The obligations of the
Investor under this Amendment Agreement and the other Buyers under any Other
Amendment Agreement are several and not joint with the obligations of any other
Buyer, and the Investor shall not be responsible in any way for the performance
of the obligations of any other Buyer under any Other Amendment Agreement.
Nothing contained herein or in

 

9



--------------------------------------------------------------------------------

  any Other Amendment Agreement, and no action taken by the Investor pursuant
hereto or any other Buyer pursuant to thereto, shall be deemed to constitute the
Buyers as, and the Company acknowledges that the Buyers do not so constitute, a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group, and the Company shall not assert any such claim with respect to such
obligations or the transactions contemplated by this Amendment Agreement or any
Other Amendment Agreement and the Company acknowledges that the Buyers are not
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Amendment Agreement and any Other Amendment
Agreement. The Company acknowledges and the Investor confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

 

19. Fees and Expenses. The Company shall reimburse counsel to the lead Buyer
under the Original Agreement for its legal fees and expenses in connection with
the preparation and negotiation of this Amendment Agreement and transactions
contemplated thereby, by paying on or prior to the fifth (5th) Business Day
immediately following the date hereof any such amount to Kelley Drye & Warren
LLP (the “Counsel Expense”) by wire transfer of immediately available funds in
accordance with the written instructions of Kelley Drye & Warren LLP delivered
to the Company in an amount not to exceed $5,000. The Counsel Expense shall be
paid by the Company whether or not the transactions contemplated by this
Amendment Agreement are consummated. Except as otherwise set forth above, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp and other taxes and duties levied in
connection with the transactions contemplated hereby, if any.

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Amendment No.1 to be duly executed as of the date first
written above.

 

COMPANY: ENTEROMEDICS INC. By:  

 

 

Name:

Title:

 

[Signature Page to Amendment No. 1 to the Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to Amendment No.1 to be duly executed as of the date first
written above.

 

INVESTOR: By:  

 

 

Name:

Title:

 

[Signature Page to Amendment No. 1 to the Stock Purchase Agreement]



--------------------------------------------------------------------------------

APPENDIX A

SCHEDULE OF BUYERS

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

 

(10)

Buyer

 

Address and

Facsimile
Number

 

Original
Principal
Amount
of First
Notes

 

Original
Principal
Amount of
Second Notes

 

Original
Principal
Amount of
Third and
Fourth Notes

 

First
Purchase

Price

 

Second
Purchase

Price

 

Third
Purchase
Price

 

Fourth
Purchase

Price

 

Legal

Representative’s
Address and

Facsimile

Number

                                                                               
         

TOTAL

             



--------------------------------------------------------------------------------

SCHEDULE OF WARRANTS1

 

(1)

  

(2)

  

(3)

  

(4)

  

(5)

  

(6)

Buyer

  

Address and Facsimile Number

  

Aggregate
Number
of
First
Warrant
Shares

  

Aggregate
Number
of
Second
Warrant
Shares

  

Aggregate
Number
of
Third
Warrant
Shares

  

Aggregate
Number
of
Fourth
Warrant
Shares

                                                                                
        

TOTAL

        

 

1  The share amounts in this table have been adjusted to reflect the 1-for-15
reverse stock split of the Company’s outstanding common stock that became
effective after trading on January 6, 2016.